                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:17-CV-00314-FL

BRIGETTE D. BARFIELD,                   )
                                        )
                    Plaintiff,          )
                                        )
                    v.                  )              ORDER FOR PAYMENT OF ATTORNEY
                                        )              FEES UNDER THE EQUAL ACCESS
NANCY A. BERRYHILL,                     )              TO JUSTICE ACT
Acting Commissioner of Social Security, )
                                        )
                                        )
                    Defendant.          )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $4,850.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel, George

C. Piemonte, and mailed to his office at 4601 Charlotte Park Drive, Ste. 390, Charlotte, NC

28217, in accordance with Plaintiff’s assignment to her attorney of her right to payment of

attorney’s fees under the Equal Access to Justice Act.

                         26th
       SO ORDERED this ____________ day of October, 2018



                                               ________________________________
                                               LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE
